DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-12 of Species 1, in the reply filed on 05/27/2021 is acknowledged. The requirement is still deemed proper and is therefore made FINAL. Claims 13-20 have been withdrawn from consideration.
Claims 1-12 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “The computer-implemented method of claim 1, wherein the steps of claim 1 are performed by a mobility device controller in response to receiving a user-initiated instruction from a mobile device”. Claim 11 does not properly further limit Claim 1, as Claim 1 does not recite any limitations directed to any steps being performed as a result of receiving any instruction. Therefore, Claim 11 is in fact an alternative to Claim 1, rather than further limiting the steps of Claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 1, the claim recites steps of receiving images, determining a position and orientation and a control command, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of “computer-implemented”, these steps encompass a person simply observing images and mentally determining a position and orientation, and mentally determining a control command. Furthermore, the “providing” of the control command simply manually providing the control command. Also, the “providing” also encompasses the generic computer function of simply generating a result, such as a direction, and the claim does not recite that the control command is provided to any particular device. The claim recites a “computer-implemented method”, however, none of the steps are recited as being performed by any computer, and the claim encompasses a method performed with the aid of a computer, such as by a computer displaying images for a person to observe, which amounts to merely generally linking use of the judicial exception to a particular technological environment or field of use. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, and the claim fails to recite any computer component, generic or otherwise. Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of  “computer-implemented” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 2, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to repeating the steps of Claim 1 and does not amount to significantly more than the judicial exception.

As per Claim 3, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing a position which does not amount to significantly more than the judicial exception.



As per Claim 5, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim encompasses a person manually activating an “electrical connection”. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 6, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim encompasses a person manually activating an “electrical connection”. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 7, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim describes a feature of a vehicle, which does not amount to significantly more than the judicial exception.

As per Claim 8, said claim is rejected as it fails to correct the deficiency of Claim 1. A person man mentally determine a position and orientation by observing “visual markings”, therefore, the claim does not amount to significantly more than the judicial exception.



As per Claim 10, said claim is rejected as it fails to correct the deficiency of Claim 1. A person may simply observe images obtained from any source, such as images obtained from the claimed mobile device, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 11, said claim is rejected as it fails to correct the deficiency of Claim 1. The claimed “mobility device controller” is recited at a high-level of generality and encompasses simply a generic computer used to perform some step of the abstract idea. Claim 1 does not recite a controller or any device performing any step of Claim 1, and Claim 11 encompasses performing any step of Claim 1 using the “mobility device controller”, which encompasses a generic computer performing a generic step such as receiving images. Furthermore, the process of a computer performing a step in response to receiving an instruction, such as when the instruction is received from another generic computer such as the claimed “mobile device”, is a generic computer function of simply performing an action in response to an input. Therefore, the claim does not amount to significantly more than the judicial exception.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, it is unclear what is performing each step of the claim. The claim is directed to a “computer-implemented method”, yet no computer or other device is recited as performing any of the claimed steps. Therefore, the scope of the claim is unclear, as it is unclear what performs each step of the claim.
and providing the determined control command to cause the mobility device to move”.
It is unclear what is meant by “providing”. The claim is a “computer-implemented method”, yet the limitation “providing” is a non-technical term that does not provide a clear indication of what step is performed by what computer element in order to provide a “control command”. There is also a gap between the “providing” step and the intended use or intended result of “to cause the mobility device to move”, as it is not recited what element provides the “control command” or what element the “control command” is provided to. For example, it is unknown if the “providing” is an output from one computer system to another, or is the generating or a result of an internal calculation that does not necessarily require a signal output. Therefore, the scope of the claim to be unclear.
Additionally as per Claim 1, it is unclear what movement is caused by the “control command”. The claim recites “a control command for navigating the mobility device from its determined position to a destination position within the vehicle”, however, the movement intended to be caused by the “control command” as per the limitation “to cause the mobility device to move” is not defined as being related to the destination position, or to any position, goal or objective, making it unclear what type of movement is required, or if the movement is required to be associated with the destination position.
Therefore, the claim is unclear.

repeating the steps of claim 1 until the mobility device's position is determined to be the destination position”.
It is unclear if the limitation “the steps of claim 1” refers to all steps of Claim 1 or particular steps of Claim 1, making the scope of the claim unclear.
Furthermore, it is unclear how the “repeating” further limits the steps of Claim 1.
For example, the “control command” provided at the final step of Claim 1 is intended to cause the “cause the mobility device to move”, however, if the “mobility device” then moves as a result of this command, it is unclear what occurs when the steps of Claim 1 are repeated as per Claim 2, and it is unclear if the “control command” is cancelled or overwritten when starting from the first step of Claim 1 as per the “repeating”, or if no “control command” is being utilized at the time of starting the “repeating”. Furthermore, it is unclear if the “mobility device” will be commanded to stop moving or will stop moving as a result of the “repeating”, as there are no steps directed to “mobility device” movement other than providing the “control command” in Claim 1, therefore, it is unclear if in order to repeat the steps of Claim 1 as required by Claim 2, whatever movement of the “mobility device” caused by the “control command” of Claim 1 must be stopped at the moment of performing the “repeating” of Claim 2. For example, the “control command” is defined in Claim 1 as being “for navigating the mobility device from its determined position to a destination position”, and it is unclear if the “mobility device” is then traveling to the destination at the time of the “repeating” being started as a result of the first iteration of the “providing” step of Claim 1, and the “repeating” of Claim 2 then stops the “mobility device” until the “control command” is provided again at a second iteration of the “providing” step of Claim 1.

Therefore, the claim is unclear.

As per Claim 6, the claim recites “wherein the vehicle includes an integrated accessibility feature such that the determined position of a vehicle is outside the vehicle and the mobility device is automatically navigated into the vehicle using the integrated accessibility feature”.
It is unclear how Claim 6 further limits Claim 1. Claim 1 recites “cause the mobility device to move”, however, this movement is not claimed as being related to autonomous navigation, and there is no step of “automatically navigated” or automatically navigating the “mobility device” to any specific position such as into a vehicle. Therefore, it is unclear what step, if any, of Claim 1 is further limited by the claimed “automatically navigated into the vehicle”. Therefore, the claim is unclear. 

As per Claim 6, the claim recites “wherein the vehicle includes an integrated accessibility feature such that the determined position of a vehicle is outside the vehicle and the mobility device is automatically navigated into the vehicle using the integrated accessibility feature”.
It is unclear how Claim 6 further limits Claim 1. Claim 1 recites “cause the mobility device to move”, however, this movement is not claimed as being related to automatically navigated” or automatically navigating the “mobility device” to any specific position such as into a vehicle. Therefore, it is unclear what step, if any, of Claim 1 is further limited by the claimed “automatically navigated into the vehicle”. Therefore, the claim is unclear. 

As per Claim 11, the claim recites “wherein the steps of claim 1 are performed by a mobility device controller in response to receiving a user-initiated instruction from a mobile device”.
It is unclear if the limitation “the steps of claim 1” refers to all steps of Claim 1 or particular steps of Claim 1, making the scope of the claim unclear.

As per Claim 12, the claim recites “The computer-implemented method of claim 11, further comprising: receiving from the mobile device a user-initiated instruction; and based on the user-initiated instruction, providing a control command to cause the mobility device to stop moving”.
It is unclear what is performing the steps of the claim, and it is unclear how the claim further limits Claim 12. For example, it is unclear if the “mobility device controller” of Claim 11 is intended to perform some step of Claim 12, or if anything whatsoever may perform the claimed steps. Therefore, the claim is unclear.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is a method claim that does not recite or require any specific element or structure to perform any step of the claim, and Claim 11 recites system elements used to perform method steps, therefore, Claim 11 does not further limit any method step of Claim 1, and in fact presents an alternative to the invention of Claim 1 by presenting a system of a “mobility device controller” that is configured to perform the steps of Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Peret et al. (2017/0300058).

Regarding Claim 1, Peret et al. teaches the claimed computer-implemented method to automatically navigate a mobility device (“…a transporter, for example, but not limited to, a wheelchair”, see P[0054]), comprising:
receiving real-time image…of a vehicle (“Method 850 can further include measuring 1357 (FIG. 14A1) door 675 (FIG. 14B) to provide door measurements”, see P[0102] and “If door processor 671B determines that the number of valid points in the image of door 675 derived from obstacles 623 and/or PCL data 655 (FIG. 10) is greater than a threshold, door processor 671B can determine the distance from transporter 120 (FIG. 1) to door 675” (emphasis added), see P[0103] and “…mobile park mode 605E (FIG. 16B) can provide movement commands 630 (FIG. 16B) to transporter 120 (FIG. 1) to cause transporter 120 (FIG. 1) to store itself either automatically or upon command, and to be recalled to the door of the vehicle as well…Movement commands 630 (FIG. 16B) can include commands to locate the door of the vehicle at which transporter 120 (FIG. 1) will enter to be stored, and to direct transporter 120 (FIG. 1) to the door” (emphasis added), see P[0109]);
determining the position and orientation of a mobility device relative to the vehicle based on the received real-time image…(“If door processor 671B determines that the number of valid points in the image of door 675 derived from obstacles 623 and/or PCL data 655 (FIG. 10) is greater than a threshold, door processor 671B can determine the distance from transporter 120 (FIG. 1) to door 675” (emphasis added), see P[0103]);
automatically determining, based on the position and orientation of the mobility device, a control command for navigating the mobility device from its determined position to a destination position within the vehicle (“…mobile park mode 605E (FIG. 16B) can provide movement commands 630 (FIG. 16B) to transporter 120 (FIG. 1) to cause transporter 120 (FIG. 1) to store itself either automatically or upon command, and to be recalled to the door of the vehicle as well…Movement commands 630 (FIG. 16B) can include commands to locate the door of the vehicle at which transporter 120 (FIG. 1) will enter to be stored, and to direct transporter 120 (FIG. 1) to the door” (emphasis added), see P[0109]); and
providing the determined control command to cause the mobility device to move (“…mobile park mode 605E (FIG. 16B) can provide movement commands 630 (FIG. 16B) to transporter 120 (FIG. 1) to cause transporter 120 (FIG. 1) to store itself either automatically or upon command, and to be recalled to the door of the vehicle as well…Movement commands 630 (FIG. 16B) can include commands to locate the door direct transporter 120 (FIG. 1) to the door” (emphasis added), see P[0109]).
Peret et al. does not expressly recite that multiple images of the door are used as in the bolded portions of the claimed
receiving real-time images of a vehicle
and
determining the position and orientation of a mobility device relative to the vehicle based on the received real-time images.
However, Peret et al. teaches that obstacles can include doors, and that obstacles can be stationary or moving (see P[0008]). Furthermore, a determination that a door is moving may be performed based on successive samples of data (see P{0014]), and also determines a distance to a stationary or moving object, where the distance may be a dynamically-varying amount (see P[0095]). In view of this, it is clear that the system of the transporter continuously gathers data as the transporter is moving, and does not navigate solely based on a single sample of data,
and it would then have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to receive real-time images of a vehicle, and to determine the position and orientation of a mobility device relative to the vehicle based on the received real-time images, as it would be obvious to continuously receive images while traveling to any destination and determine relative position and orientation and appropriate movement commands to navigate through the door at all times up until the time the destination is reached, such as a destination past a vehicle door, and even past such time, in order to allow for the transporter to take into account 

Regarding Claim 2, Peret et al. does not expressly recite the claimed computer-implemented method of claim 1, further comprising:
repeating the steps of claim 1 until the mobility device's position is determined to be the destination position.
However, Peret et al. teaches that obstacles can include doors, and that obstacles can be stationary or moving (see P[0008]). Furthermore, a determination that a door is moving may be performed based on successive samples of data (see P{0014]), and also determines a distance to a stationary or moving object, where the distance may be a dynamically-varying amount (see P[0095]). In view of this, it is clear that the system of the transporter continuously gathers data as the transporter is moving, and does not navigate solely based on a single sample of data, and it would then have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to repeat steps of gathering data such as image data of an obstacle such as a door that leads to a destination and determining appropriate movement commands to navigate through the door at all times up until the time the destination is reached, and even past such time, in order to allow for the transporter to take into account moving obstacles, which may include a moving door, and to provide real-time navigation and obstacle avoidance in a dynamically changing environment when attempting to reach a destination, such as a destination past a vehicle door.

Regarding Claim 8, Peret et al. teaches the claimed computer-implemented method of claim 1, wherein determining the position and orientation of the mobility device further comprises identifying one or more visual markings placed on the vehicle (“In some configurations, the vehicle can be tagged in places such as, for example, the entry door for storage of transporter 120 (FIG. 1). Mobile park mode 605E can recognize the tags…”, see P[0109]).

Regarding Claim 9, Peret et al. teaches the claimed computer-implemented method of claim 1, wherein the real-time images are received from a camera mounted on the mobility device (“Obstacles can include, but are not limited to including, doors…”, see P[0006] and “The method for obstacle processing can optionally include collecting sensor data from a time-of-flight camera mounted on the transporter…”, see P[0008] and “…door processor 671B determines that the number of valid points in the image of door 675 derived from obstacles 623 and/or PCL data 655 (FIG. 10) is greater than a threshold, door processor 671B can determine the distance from transporter 120 (FIG. 1) to door 675”, see P[0103] and “If door 675 is moving away from transporter 120 (FIG. 1), door movement processor 671D can generate movement commands 630 to direct transporter 120 (FIG. 1) to move forward by a pre-determined or dynamically-determined percentage of the amount that door 675 moves”, see P[0104]).

computer-implemented method of claim 1, wherein the real-time images are received from a mobile device (“Obstacles can include, but are not limited to including, doors…”, see P[0006] and “The method for obstacle processing can optionally include collecting sensor data from a time-of-flight camera mounted on the transporter…”, see P[0008] and “…door processor 671B determines that the number of valid points in the image of door 675 derived from obstacles 623 and/or PCL data 655 (FIG. 10) is greater than a threshold, door processor 671B can determine the distance from transporter 120 (FIG. 1) to door 675”, see P[0103] and “If door 675 is moving away from transporter 120 (FIG. 1), door movement processor 671D can generate movement commands 630 to direct transporter 120 (FIG. 1) to move forward by a pre-determined or dynamically-determined percentage of the amount that door 675 moves”, see P[0104]), where it is the Examiner’s interpretation that a “mobile device” encompasses any device capable of movement, which the sensors including a camera of Peret et al. are clearly capable of being mounted on the transporter which results in them moving together with the transporter.

Regarding Claim 11, Peret et al. teaches the claimed computer-implemented method of claim 1, wherein the steps of claim 1 are performed by a mobility device controller in response to receiving a user-initiated instruction from a mobile device (“…transporter 120 (FIG. 1) can receive commands from external applications 140 (FIG. 4) executing on devices such as, for example, but not limited to, 

Regarding Claim 12, Peret et al. teaches the claimed computer-implemented method of claim 11, further comprising:
receiving from the mobile device a user-initiated instruction (“…transporter 120 (FIG. 1) can receive commands from external applications 140 (FIG. 4) executing on devices such as, for example, but not limited to, a cell phone, a computer tablet, and a personal computer”, see P[0088], also see P[0057]); and
based on the user-initiated instruction, providing a control command…(“Command processor 601 can receive user interface (UI) data 633 from the message bus. UI data 633 can include, but is not limited to including, signals from, for example, joystick 133 (FIG. 1) providing an indication of a desired movement direction and speed of transporter 120 (FIG. 1)”, see P[0091]).
Peret et al. renders obvious the bolded portions of the claimed
based on the user-initiated instruction, providing a control command to cause the mobility device to stop moving,
where although Peret et al. does not recite that a command provided by a user such as from a user interface includes a command to “stop moving”, because a user can control a direction and speed of a transporter, clearly such a control would include controlling the speed to be zero or to stop the transporter, in order to allow for a user to stop the transporter and not have the transporter endlessly moving at all times.



Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Peret et al. (2017/0300058) in view of Lacaze et al. (2018/0311085).

Regarding Claim 3, Peret et al. does not expressly recite the claimed computer-implemented method of claim 1, wherein the destination position is a docking position.
However, Peret et al. does teach that a transporter may move to a docking position (see P[0114]). Furthermore, clearly the transporter of Peret et al. is capable of moving to a “destination position” within a vehicle, and it would be a design choice to have such a position also correspond to a “docking position”.
Additionally, Lacaze et al. (2018/0311085) teaches a charging mechanism in a vehicle that may charge a wheelchair that is secured in the vehicle, where the wheelchair may be secured by a securement mechanism mounted to the vehicle (Lacaze et al.; see P[0042]-P[0043], also see P[0047]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Peret et al. with the teachings of Lacaze et al., and wherein the destination position is a docking position, as rendered obvious by Lacaze et al., in order to verify that a wheelchair “is properly positioned for securement” and to secure the wheelchair (Lacaze et al.; “The vehicle verifies that the wheelchair is properly positioned for securement. The vehicle secures the wheel chair”, see Abstract) and also to “allow the 

Regarding Claim 4, Peret et al. does not expressly recite the claimed computer-implemented method of claim 3, further including the steps of:
determining that the mobility device is positioned at the docking position; and
automatically activating a mechanical locking system in order to lock the mobility device in the docking position within the vehicle.
However, Lacaze et al. (2018/0311085) teaches determining if a wheelchair is properly positioned in a vehicle, and then automatically securing the wheelchair, where the wheelchair may be secured by a securement mechanism mounted to the vehicle (Lacaze et al.; see P[0028]-P[0029] and P[0035] and P[0038]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Peret et al. with the teachings of Lacaze et al., and for the method to further include steps of determining that the mobility device is positioned at the docking position, and automatically activating a mechanical locking system in order to lock the mobility device in the docking position within the vehicle, as rendered obvious by Lacaze et al., in order to verify that a wheelchair “is properly positioned for securement” and to secure the wheelchair (Lacaze et al.; “The vehicle verifies that the wheelchair is properly positioned for securement. The vehicle secures the wheel chair”, see Abstract).

computer-implemented method of claim 4, further including the step of automatically activating an electrical connection between the mobility device and the vehicle.
Additionally, Lacaze et al. (2018/0311085) teaches a charging mechanism in a vehicle that may charge a wheelchair that is secured in the vehicle, where the wheelchair may be secured by a securement mechanism mounted to the vehicle (Lacaze et al.; see P[0042]-P[0043], also see P[0047]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Peret et al. with the teachings of Lacaze et al., and for the method to further include the step of automatically activating an electrical connection between the mobility device and the vehicle, as rendered obvious by Lacaze et al., in order to charge a wheelchair, and in order to verify that a wheelchair “is properly positioned for securement” and to secure the wheelchair (Lacaze et al.; “The vehicle verifies that the wheelchair is properly positioned for securement. The vehicle secures the wheel chair”, see Abstract) and also to “allow the wheelchair-bound driver to access the controls of the vehicle” (Lacaze et al.; see P[0034]).

Regarding Claim 6, while Peret et al. does teach a transporter entering a vehicle, Peret et al. does not expressly recite the claimed computer-implemented method of claim 1, wherein the vehicle includes an integrated accessibility feature such that the determined position of a vehicle is outside the vehicle and the mobility device is automatically navigated into the vehicle using the integrated accessibility feature.
The Examiner first notes that the claim is directed to a design choice of a vehicle including an “integrated accessibility feature”, and the intended use of this “integrated accessibility feature”.
Furthermore, Lacaze et al. (2018/0311085) teaches a vehicle that includes a lift or ramp that may be deployed, where a wheelchair may then move onto the lift or ramp and transition from the lift or ramp to inside the vehicle (Lacaze et al.; see P[0026]-P[0028]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Peret et al. with the teachings of Lacaze et al., and wherein the vehicle includes an integrated accessibility feature such that the determined position of a vehicle is outside the vehicle and the mobility device is automatically navigated into the vehicle using the integrated accessibility feature, as rendered obvious by Lacaze et al., in order to charge a wheelchair, and in order to allow a wheelchair to move to a “securement station inside of the vehicle” (Lacaze et al.; see P[0028]).

Regarding Claim 7, Peret et al. does not expressly recite the claimed computer-implemented method of claim 6, wherein the accessibility feature is a deployable ramp.
However, Lacaze et al. (2018/0311085) teaches a vehicle that includes a lift or ramp that may be deployed, where a wheelchair may then move onto the lift or ramp 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Peret et al. with the teachings of Lacaze et al., and wherein the accessibility feature is a deployable ramp, as rendered obvious by Lacaze et al., in order to charge a wheelchair, and in order to allow a wheelchair to move to a “securement station inside of the vehicle” (Lacaze et al.; see P[0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662